         Case 1:19-cr-00141-SPW Document 63 Filed 12/02/20 Page 1 of 11



                   IN THE UNITED STATES DISTRICT COURT


                       FOR THE DISTRICT OF MONTANA


                               BILLINGS DIVISION




  UNITED STATES OF AMERICA,

                       Plaintiff,                 CR 19-I41-BLG-SPW




  vs.



  CHRISTOPHER CEJA,                                 ORDER DENYING MOTION


                       Defendant.                           TO SUPPRESS




        Before the Court is Defendant Ceja's Motion to Suppress evidence seized

from his vehicle, a black 2002 GMC Yukon, during a traffic stop. (Doc. 31). A

hearing on the motion was held October 15, 2020. After considering the parties'

briefs and the testimony presented at the hearing, for the reasons below,the motion

is denied.


   I.      Facts


        In Spring 2019, FBI Task Force Agent Charles Moffet worked with a

confidential information (CI)during his investigation of drug trafficking into
Case 1:19-cr-00141-SPW Document 63 Filed 12/02/20 Page 2 of 11
Case 1:19-cr-00141-SPW Document 63 Filed 12/02/20 Page 3 of 11
Case 1:19-cr-00141-SPW Document 63 Filed 12/02/20 Page 4 of 11
Case 1:19-cr-00141-SPW Document 63 Filed 12/02/20 Page 5 of 11
Case 1:19-cr-00141-SPW Document 63 Filed 12/02/20 Page 6 of 11
Case 1:19-cr-00141-SPW Document 63 Filed 12/02/20 Page 7 of 11
Case 1:19-cr-00141-SPW Document 63 Filed 12/02/20 Page 8 of 11
Case 1:19-cr-00141-SPW Document 63 Filed 12/02/20 Page 9 of 11
Case 1:19-cr-00141-SPW Document 63 Filed 12/02/20 Page 10 of 11
Case 1:19-cr-00141-SPW Document 63 Filed 12/02/20 Page 11 of 11
